January 22, 2015




                                 JUDGMENT
                 The Fourteenth Court of Appeals
                           MARY RIGGINS, Appellant

NO. 14-13-00604-CV                          V.

RONALD E. HILL, LINDA C. HILL, WEST COLUMBIA PLAZA, LTD., AND
             LUCKY LINDY DEVELOPMENT, Appellees
                ________________________________

       We order that the court’s former judgment of December 23, 2014, be
vacated, set aside, and annulled. We further order this court’s Memorandum
Opinion of December 23, 2014, withdrawn. This cause, an appeal from a final
order signed on April 9, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the order. We order the order of the court
below AFFIRMED. We further conclude that this appeal is frivolous and that,
under Texas Rule of Appellate Procedure 45, appellees should be awarded just
damages against VERONICA L. DAVIS, counsel for appellant MARY RIGGINS.
We therefore order that VERONICA L. DAVIS pay to appellees RONALD E.
HILL, LINDA C. HILL, WEST COLUMBIA PLAZA, LTD., AND LUCKY
LINDY DEVELOPMENT $12,336.78 as just damages under Rule 45. We further
order appellant MARY RIGGINS to pay all costs incurred in this appeal. We
further order this decision certified below for observance.